DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 11/27/2022. Claims 1, 8 and 15 have been amended. Currently, claims 1-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. 
	
Response to Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of prior U.S. Patent No. 11,171,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope as compared to the scope of the conflicting claims, see the following:

Application: 17/515,464
U.S. Patent No. 11,171,615
1. A method comprising: multiplying an audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power is exceeding the threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; amplifying the product audio signal as an output signal to a speaker.
1. A method comprising: receiving an audio signal at a feedback compressor circuit; multiplying the received audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power level is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; applying a power amplifier to the product audio signal; and providing the amplified product audio signal as an output signal to a speaker.
2. The method of claim 1, comprising: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
2. The method of claim 1, comprising: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
3. The method of claim 2, comprising: providing the power feedback signal to a low-pass filter to create the low- pass filtered signal.
3. The method of claim 2, comprising: providing the power feedback signal to a low-pass filter to create the low-pass filtered signal.
4. The method of claim 1, comprising: receiving the audio signal at a feedback compressor circuit.
See claim 1:  A method comprising: receiving an audio signal at a feedback compressor circuit;
5. The method of claim 1, comprising: performing a logarithmic conversion of the low-pass filtered signal.
5. The method of claim 1, comprising: performing a logarithmic conversion of the low-pass filtered signal prior to performing the threshold comparison.
6. The method of claim 5, wherein the logarithmic conversion is performed prior to performing the threshold comparison.
See claim 5 above.
7. The method of claim 3, comprising: performing an antilogarithmic conversion to the power feedback signal prior to multiplying the power feedback signal with the audio signal.
4. The method of claim 3, comprising: performing an antilogarithmic conversion to the power feedback signal prior to multiplying the power feedback signal with the audio signal.
8. An apparatus comprising: a processor configured to multiply an audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; perform a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtract the threshold value from the audio signal; amplifying the product audio signal as an output signal to a speaker.
6. An apparatus comprising: a receiver configured to receive an audio signal at a feedback compressor circuit; a processor configured to multiply the received audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; perform a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power level is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtract the threshold value from the audio signal; apply a power amplifier to the product audio signal; and provide the amplified product audio signal as an output signal to a speaker.
9. The apparatus of claim 8, wherein the processor is further configured to multiply a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
7. The apparatus of claim 6, wherein the processor is further configured to multiply a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
10. The apparatus of claim 9, wherein the processor is further configured to provide the power feedback signal to a low-pass filter to create the low-pass filtered signal.
8. The apparatus of claim 7, wherein the processor is further configured to provide the power feedback signal to a low-pass filter to create the low-pass filtered signal.
11. The apparatus of claim 8, comprising a receiver configured to receive the audio signal at a feedback compressor circuit.
See claim 6 above: An apparatus comprising: a receiver configured to receive an audio signal at a feedback compressor circuit.
12. The apparatus of claim 8, wherein the processor is further configured to perform a logarithmic conversion of the low-pass filtered signal.
9. The apparatus of claim 6, wherein the processor is further configured to perform a logarithmic conversion of the low-pass filtered signal ….
13. The apparatus of claim 12, wherein the logarithmic conversion is performed prior to performing the threshold comparison.
9. The apparatus of claim 6, wherein the … logarithmic conversion of the low-pass filtered signal prior to the threshold comparison being performed.
14. The apparatus of claim 10, wherein the processor is further configured to perform an antilogarithmic conversion to the power feedback signal prior to the power feedback signal being multiplied with the audio signal.
10. The apparatus of claim 6, wherein the processor is further configured to perform an antilogarithmic conversion to the power feedback signal prior to the power feedback signal being multiplied with the… audio signal.
15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: multiplying an audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power is exceeding the threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; amplifying the product audio signal as an output signal to a speaker.
11. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: receiving an audio signal at a feedback compressor circuit; multiplying the received audio signal with a power feedback signal to create a product audio signal, wherein the feedback signal comprises a low-pass filtered signal; performing a threshold comparison of the low-pass filtered signal to a threshold value to determine whether an output signal power level is exceeding threshold value, wherein when the output signal power is exceeding the threshold value, subtracting the threshold value from the audio signal; applying a power amplifier to the product audio signal; and providing the amplified product audio signal as an output signal to a speaker.
16. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
12. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: multiplying a current feedback signal and a voltage feedback signal of the amplified product audio signal to create the power feedback signal.
17. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: providing the power feedback signal to a low-pass filter to create the low- pass filtered signal.
13. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: providing the power feedback signal to a low-pass filter to create the low-pass filtered signal.
18. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: receiving the audio signal at a feedback compressor circuit.
See claim 11 above: processor to perform: receiving an audio signal at a feedback compressor circuit
19. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: performing a logarithmic conversion of the low-pass filtered signal.
14. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: performing a logarithmic conversion of the low-pass filtered signal ….
20. The non-transitory computer readable storage medium of claim 19, wherein the logarithmic conversion is performed prior to performing the threshold comparison.
14. The non-transitory computer readable storage medium of claim 11, wherein the processor is further configured to perform: performing a logarithmic conversion of the low-pass filtered signal prior to performing the threshold comparison.





Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645